Case 2:21-cv-00069-APG-NJK Document 1-1 Filed 01/13/21 Page 1 of 16
Case 2:21-cv-00069-APG-NJK Document 1-1 Filed 01/13/21 Page 2 of 16
Case 2:21-cv-00069-APG-NJK Document 1-1 Filed 01/13/21 Page 3 of 16
Case 2:21-cv-00069-APG-NJK Document 1-1 Filed 01/13/21 Page 4 of 16
Case 2:21-cv-00069-APG-NJK Document 1-1 Filed 01/13/21 Page 5 of 16
Case 2:21-cv-00069-APG-NJK Document 1-1 Filed 01/13/21 Page 6 of 16
Case 2:21-cv-00069-APG-NJK Document 1-1 Filed 01/13/21 Page 7 of 16
Case 2:21-cv-00069-APG-NJK Document 1-1 Filed 01/13/21 Page 8 of 16
Case 2:21-cv-00069-APG-NJK Document 1-1 Filed 01/13/21 Page 9 of 16
Case 2:21-cv-00069-APG-NJK Document 1-1 Filed 01/13/21 Page 10 of 16
Case 2:21-cv-00069-APG-NJK Document 1-1 Filed 01/13/21 Page 11 of 16
Case 2:21-cv-00069-APG-NJK Document 1-1 Filed 01/13/21 Page 12 of 16
Case 2:21-cv-00069-APG-NJK Document 1-1 Filed 01/13/21 Page 13 of 16
Case 2:21-cv-00069-APG-NJK Document 1-1 Filed 01/13/21 Page 14 of 16
Case 2:21-cv-00069-APG-NJK Document 1-1 Filed 01/13/21 Page 15 of 16
Case 2:21-cv-00069-APG-NJK Document 1-1 Filed 01/13/21 Page 16 of 16
                                                         Electronically Filed
                                                         12/17/2020 3:59 PM
                                                         Steven D. Grierson
                                                         CLERK OF THE COURT




                         Case Number: A-20-816850-C
